DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nakagawa (US Pub. No. 2011/0221140).
Regarding claim 1, the Nakagawa reference discloses a shaft seal (Fig. 11) for sealing a shaft (3) against a housing (2) of a motor vehicle, comprising: 
a shaft sealing ring (10) having a sealing lip for sealing the shaft against the housing, 
wherein a labyrinth seal (30) is arranged upstream of the shaft sealing ring on an oil side of the shaft sealing ring.
Regarding claim 2, the Nakagawa reference discloses the labyrinth seal comprises two axially interlocking support bodies (17,20).
Regarding claim 3, the Nakagawa reference discloses one or both of the two axially interlocking support bodies are angled in portions (Fig. 11).

Regarding claim 5, the Nakagawa reference discloses the labyrinth seal comprises, on an oil side of the labyrinth seal, a radially extending reinforcement body (Fig. 11).
Regarding claim 6, the Nakagawa reference discloses the labyrinth seal comprises: a contact seal (27) having a sealing lip (lip of 27); and a mating surface (17b) that sealingly interacts with the sealing lip.
Regarding claim 7, the Nakagawa reference discloses the contact seal is configured to be fixed with respect to the shaft, and the mating surface is fixed with respect to the housing (Fig. 11).
Regarding claim 8, the Nakagawa reference discloses the contact seal is designed and arranged to lift away from the mating surface when the shaft is rotating during proper operation (Fig. 11).
Regarding claim 9, the Nakagawa reference discloses the contact seal has a weak point (e.g. base of lip) which, on account of the dimensioning and arrangement of the weak point, facilitates the lifting away of the contact seal from the mating surface when the shaft is rotating during proper operation (Fig. 11).
Regarding claim 10, the Nakagawa reference discloses the contact seal is formed of an elastomer material (Fig. 11).

Regarding claim 13, the Nakagawa reference discloses the contact seal has a weak point (e.g. base of lip) which, on account of the dimensioning and arrangement of the weak point, facilitates the lifting away of the contact seal from the mating surface when the shaft is rotating during proper operation (Fig. 11).
Regarding claim 14, the Nakagawa reference discloses the contact seal is formed of an elastomer material (Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa.
Regarding claims 11 and 15, the Nakagawa reference discloses the invention substantially as claimed in claims 1 and 14.
However, the Nakagawa reference fails to explicitly disclose the shaft sealing ring consists of a PTFE-containing material at least in the region of the sealing lip thereof.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the shaft sealing lip of PTFE-containing material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience, since it is a known equivalent, and in order to provide a material with lubricating properties.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675